CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 1 of 12




                    EXHIBIT A
       CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 2 of 12


MATTHEW STARSIAK                                                July 27,   2020


                                                                      Page 1




               UNITED STATES DISTRICT COURT

                   DISTRICT OF MINNESOTA



 3M Company,                        Case No:

            Plaintiff,              0:20-cv-01314   (SRN/DTS)

      v.


MATTHEW STARSIAK,    et
al.,

            Defendants.




            VIDEOCONFERENCED DEPOSITION OF

                    MATTHEW STARSIAK



                      July 27,     2020

               9:00 a.m.    to 4:01 p.m.   (MDT)



                           Location:

           Gordon Rees Scully Mansukhani, LLP
                   460 West 50 North
                      Fifth Floor
               Salt Lake City, Utah 84101




Reported by:

Rose-Marie Robinson,
RPR, Utah CCR, California CSR,         Idaho CSR.



                           U.S.   Legal Support, Inc.
                                  (312) 236-8352                       EXHIBIT A
              CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 3 of 12


MATTHEW STARSIAK                                                                                          July 27,       2020


                                                 Page 26                                                            Page 28
 1   discretion as needed.                                      1           Q.    Is it a woman-owned small business?
 2             So, for example, when we were in Puerto          2           A.    Say that again?
 3   Rico between 2017 and 2018, we set up an office            3           Q.    Is it a woman-owned small business?
 4   there, and we set up a warehouse there, and we              4          A.    No.
 5   brought in the equipment needed to repair the hut          5           Q. Is it a minority-owned small business?
 6   homes quickly, and we had the office there during           6       A.    No.
 7   that time. But once that contract ended, then we            7       Q.    I just want to -- I won't belabor this
 8   shut the office down because we couldn't sustain it,        8   point, but during the time you were in the service,
 9   you know, past the time that we had the contract.           9   you were also then operating projects for AMK? Is
10       Q.    At the present time, 2020, do you have           10   that correct?
11   offices beyond Utah?                                       11       A.    I don't believe that while I was in the
12       A.    Just the joint venture offices that are          12   service -- well, let me clarify that statement.
13   my joint venture partners have agreed to let me use        13             So when you make that question, are you
14   if we have a project in that area. For instance,           14   saying for money, or are you saying just to help
15   let's say we have a meeting in India, and I have a         15   countries as needed how I can?
16   joint venture partner in India. I have gone to             16       Q.    Number one, were you in it for money?
17   India, I've met in that office, I've met with              17       A.    Not while I was in the Marine Corps.
18   different people in that location; so we -- AMK is         18       Q.    Were you providing assistance and aid to
19   able to use those offices as needed to keep the            19   countries through AMK, separate and distinct from
20   overhead down.                                             20   your being in the Marine Corps?
21       Q.    Have you had any joint venture                   21             MR. SCHUPP: Objection, Joe.
22   partnerships with anyone in Minnesota?                     22             When you say "AMK," you know, he said he
23       A.    No.                                              23   didn't form it until 2017. Are we asking him is he
24       Q.    Have you ever had an operating location or       24   doing it as a dba?
25   an office in Minnesota?                                    25             MR. PRICE: Well the only reason I ask,

                                                      Page 27                                                    Page 29
 1       A.     No.                                              1   Mr. Schupp, is if you look at ---
 2       Q.    Other than any other activities that              2             MR. SCHUPP: Yeah. I know what you're
 3   you've had with 3M Company, have you ever had any           3   referring to, but, you know, the fact remains that
 4   business activities with any entities in Minnesota?         4   the legal entity didn't exist until 2017.
 5       A.    No.                                               5             And so then I assume you're asking him as
 6       Q.    r saw you shake your head, but did you say        6   a dba, but I just want to be clear when we're
 7   no?                                                         7   talking about AMK that we're not confusing the
 8       A.    I said no. I'm sorry.                             8   entity with a dba situation.
 9             MR. SCHUPP: It just didn't come through           9       Q.    (BY MR. PRICE)        Well, was it a dba until
10   with the volume, Joe, but I could see his lips             10   2017, Mr. Starsiak?
11   moving. For some reason, the sound didn't come             11                MR. SCHUPP:   Assuming he knows what that
12   through.                                                   12   means.
13             MR. PRICE: I assume, Madam Court                 13          Q.    (BY MR. PRICE)     Were you doing business as
14   Reporter, Ms. Robinson, you're getting those in if         14   AMK?
15   we can't hear them; correct?                               15          A.    That is correct.
16             THE COURT REPORTER: Yes, I am. If I              16       Q.    And did you then take some formal legal
17   didn't hear it, I would definitely say so.                 17   steps in 2017 to change the nature of AMK?
18             MR. PRICE: Fair enough. Thank you.               18          A.    That's correct.
19       Q.      (BY MR. PRICE)   Is AMK a disabled             19       Q.    And what steps did you take, and what did
20   veteran-owned business?                                    20   you change AMK to, in 2017?
21       A.     Yes.                                            21          A.    I registered 2017 in the state of Utah.
22       Q.     Are you the owner?                              22          Q.    And register as what, sir?     I'm sorry?
23       A.     I am.                                           23          A.    AMK Energy Services.
24       Q.     Are you a disabled veteran?                     24          Q.    Is it--
25       A.     Yes, sir.                                       25                MR. SCHUPP:   LLC or Inc.?


                                         U.S. Legal Support,                     Inc.
                                                  (312)     236-8352
                  CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 4 of 12


MATTHEW STARSIAK                                                                                          July 27,       2020


                                                         Page 38                                                       Page 40
     1   Matt.                                                      1       Q.    Is that when Mr. Wright first became
     2             THE WITNESS: Okay.                               2   involved with AMK?
     3             So you're saying when did I decide to get        3       A.   No. I had known Mark for years before
     4   involved with masks? I'm sorry. Maybe I need to            4   then. This was just -- I'm sorry. Go ahead.
     5   understand your question better.                           5       Q.    What was your understanding of why
 6           Q.    (BY MR. PRICE) When did AMK decide to get        6   Mr. Wright thought that you could find distributors
 7       involved with masks?                                       7   of 3M masks?
 8                 We'll make it the most basic question.           8       A.    So my company is a humanitarian assistance
 9           A.    So I would say around the end of April,          9   company, and we focus on helping during disaster
10       around the middle of April, end of April, I started       10   relief type of operations; so that's one thought.
11       asking different people that I knew if they knew any      11       Q.    When Mr. Wright came to you in April and
12       3M distributors because I had -- Mark Wright came to      12   asked you if you could find distributors, what did
13       me --                                                     13   you tell him?
14                 MR. SCHUPP: Matt, the question was when.        14       A.    I said, "I' 11 see what I can do."
15                 THE WITNESS: So are you looking for a           15       Q.    And what did you do?
16       date? Are you saying the exact date?                      16       A.    I started reaching out to different people
17           Q.    (BY MR. PRICE)     If you've got one, fine.     17   in my network, asking them, "Do you know any 3M
18       If not, we'll move on.                                    18   distributors or anyone at 3M that can help us find
19           A.    I don't have an exact date. It was an           19   distributors?"
20       approximate time period around the end of April,          20       Q.    When you said in your network, what are
21       middle of April.                                          21   you referring to as your network?
22           Q.     And how -- I'm sorry.                          22       A.    People I know -- joint venture partners,
23           A.      I'm sorry.   Go ahead.                        23   just people -- you know, just word of mouth,
24           Q.     And how did you become interested?             24   reaching out to people that I've worked with prior
25           A.      Did my previous response kind of help you     25   that might have connections with 3M or 3M

                                                     Page 39                                                           Page 41
 1       understand, or do you want me to repeat that?              1   distributors.
 2           Q.    Well, you did, but you started to tell us        2       Q.    You froze a little bit on that
 3       about Mark Wright coming to you, and I was going to        3   Mr. Starsiak. I apologize.
 4       ask you: What did Mark Wright talk to you about            4             MR. PRICE: Could the court reporter
 5       with regard to getting involved in PPE respirators?        5   please read back that answer?
 6           A.    He said--                                        6           (Testimony read back as requested.)
 7                 MR. SCHUPP: Joe, I'm happy to let you            7       Q.    (BY MR. PRICE)   Can you name the people
 8       keep going here, but we're not getting anywhere            8   you reached out to?
 9       close to jurisdiction yet, except for you did ask a        9       A.    Eric Shuster was one of them -- was
10       couple questions. I take that back.                       10   somebody that I knew.
11                 MR. PRICE: We've got to figure out how he       11       Q.    Who was Eric Shuster?
12       gets to Minnesota. I mean, this is part of the            12       A.    Eric Shuster was an attorney that I had
13       foundation. It may take a while, but I'm moving as        13   known for a few years, and I figured he might know.
14       fast as I can.                                            14       Q.    And was he a personal friend? Was he your
15                 MR. SCHUPP: Yeah, well, we can disagree         15   attorney? What was his relationship with you?
16       on that, Joe. I just want to make sure we're on           16       A.    He was somebody that was like a friend.
17       jurisdiction.                                             17   We would go back and forth for years. I think -- it
18                 MR. PRICE: I will stipulate that you will       18   was mostly business related, things like, you know,
19       probably disagree with me about that.                     19   he would let me know about different business
20                 MR. SCHUPP: I think you're --                   20   dealings he had, and I would see if I could help.
21                 MR. PRICE: You're welcome.                      21       Q.    Is it fair to say that in connection with
22           Q.    (BY MR. PRICE) What did Mr. Wright come         22   your dealings with 3M in this case, Mr. Shuster was
23       to you about with regard to the masks?                    23   not representing you as an attorney?
24           A.    That he had buyers looking for 3M masks         24       A.    That would be fair to say. Correct.
25       and could I find a distributor.                           25             MR. SCHUPP: We're making no claim of


                                              U.S. Legal Support,                Inc.
                                                      (312)      236-8352
              CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 5 of 12


MATTHEW STARSIAK                                                                                    July 27,         2020


                                                    Page 46                                                      Page 48
 1   he had a contact at 3M?                                   1   "market"?
 2       A.    Probably. I don't want to speculate             2             You can answer, Matt.
 3   because -- I don't want to say "probably." I'm            3             THE WITNESS: So I'm not really sure what
 4   sorry.                                                    4   you mean. I didn't really know anything about what
 5             I'm not sure. I wish I could say.               5   the market was, and that's why I reached out to see
 6       Q.     You referred to "my governmen t 3M orders."    6   if there was a 3M distributor that could explain to
 7              What does that mean?                           7   us what the market was. I didn't have any prior
 8       A.    So when -- it was my understanding at this      8   knowledge of the market or how it worked which is
 9   time that all 3M products had to be purchased by          9   why I was looking for a 3M distributor to explain
10   government or first responder agencies; so when Mark     10   that.
11   Wright was telling me that he had buyers, then these     11       Q.     (BY MR. PRICE) At the time you had this
12   would be from a government agency or first responder     12   discussion with Mr. Wright, was he already -- did
13   type-agency like a hospital or something like that.      13   you already have the relationship formed with him
14       Q.    Did you have buyers at the time you            14   for AMK?
15   contacted Mr. Shuster about whether he knew              15       A.      You mean a consultant relationship?
16   distributors?                                            16       Q.      Yes.
17       A.    So there were different -- I would say the     17       A.    So that relationship started when we were
18   only ones that I knew of, let's say, were the ones       18   introduced to what we were told was a 3M
19   that Mark Wright had told me about which is what         19   distributor.
20   this is referring to.                                    20       Q.    Tell me about that. When you say "what
21       Q.    Do you see -- if we scroll down on that        21   you were told," who were you introduced to and when?
22   email to the second page of the Exhib it 2 --            22       A.    So I was introduced to somebody named Tim
23       A.     Correct.                                      23   Dupler, and I submitted that information -- you
24       Q.        there's a paragraph that says:             24   know, the emails and the information on that, and
25                       "I currently have two                25   then -- so you can read what happened when I was

                                                    Page 47                                                    Page 49
 1                     separate 200 million mask               1   introduced to Tim Dupler-- but I was introduced to
 2                     orders for 3M 1860s, and                2   him and was told he was a 3M distributor.
 3                     this is only a small portion            3             And then I asked him, "Okay. How would we
 4                     of the orders I currently               4   submit these orders for the -- from the buyers, the
 5                     have in hand for                        5   government buyers, to the 3M distributor?"
 6                     US governmen t and eight                6             And then he went on to say, "3M wants you
 7                     other countries."                       7   to do this, 3M wants you to do that."
 8              Do you see that?                               8             So that's how it started.
 9       A.     I do see that.                                 9       Q.      Was that before you reached out to Eric
10       Q.    And were these your orders, or were these      10   Shuster?
11   Mark's orders?                                           11       A.    So that's -- I don't know the approximate
12       A.    Well, I'm referring to what Mark Wright        12   dates. I would say -- I don't want to speculate as
13   told me; so basically I'm repeating what Mark Wright     13   far as the dates because I'm not looking at the
14   said.                                                    14   emails right now in front of me; so I don't want to
15       Q.    What was your understanding of those 200       15   say the wrong date.
16   million mask orders? Who did they involve?               16       Q.      Was Tim Dupler ever a consultant of AMK?
17       A.    So I didn't know any particulars. I just       17       A.    He worked with a company called Bionica
18   know that he had mentioned that he has buyers which      18   with Greg Gilbert, and he was introduced as the
19   is why he asked me to reach out and find a               19   3M distributor, and he said he was looking at the
20   distributor.                                             20   board and he could see the lots that were available,
21       Q.    And had you looked at the market for 3M        21   and that's how it started.
22   respirator masks before April 23rd to say what was       22             He was basically our liaison with 3M, and
23   available on the market?                                 23   he would say, "3M wants you to do this, and 3M wants
24              MR. SCHUPP: Sorry, Joe.                       24   you to do that."
25              Object to the form. What do you mean by       25       Q.      And where is Mr. Dupler -- where is he


                                       U.S. Legal Support,                    Inc.
                                                 (312)     236-8352
              CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 6 of 12


MATTHEW STARSIAK                                                                                        July 27,       2020


                                                  Page 66                                                       Page 68
 1   Security, I was very comfortable with asking him for       1   me -- in the complaint, that was when I realized
 2   assistance with -- you know, Eric asking for               2   that it was in Minnesota, because they had filed in
 3   assistance on my behalf. Correct.                          3   Minnesota, and I didn't understand why they filed in
 4       Q.    Had you ever run into him in the capacity        4   Minnesota, but then, you know, I came to realize
 5   as counsel for Homeland Security?                          5   that this organization, at least the organization
 6       A.    I never did, no. I just knew that that           6   that filed, was in Minnesota.
 7   was what his background was which made me very             7       Q.    You've read the complaint, did you not -
 8   comfortable.                                               8       A.    I did.
 9       Q.    And you asked Mr. Shuster to contact him         9       Q.      -- served on AMK and on you personally?
10   on your behalf so that you could discuss with him         10       A.      I did read it.
11   this issue of finding appropriate 3M distributors         11       Q.    And you understood that they were making a
12   for mask sales; correct?                                  12   variety of claims against you for fraud,
13       A.    That's correct. I let Mr. Shuster know          13   misrepresentation, trademark violation, things of
14   that I had different buyers who were reaching out         14   this nature; correct?
15   that wanted 3M products, respirator products. And         15       A.      Correct.    Yes, sir.
16   the first time I reached out to Eric was for that,        16       Q.    And you obviously dispute the fact that
17   to find a 3M distributor. And the next time was           17   those things occurred, I assume?
18   because one of the buyers had requested on behalf of      18       A.      Yes, sir.
19   their client an attorney-to-attorney POF                  19       Q.    So would you agree with me that, if those
20   attestation. Correct.                                     20   things did occur, that -- just hypothetically, if
21       Q.    As I understand it, there were two              21   those things did occur, that those might cause harm
22   separate sort of discrete contacts for the 3M people      22   to the company where its corporate offices are?
23   in Minnesota. The first one was because you had           23             MR. SCHUPP: Object to the form and
24   some buyers for about-- I think you said 200              24   foundation for this witness.
25   million mask orders, and you needed a distributor,        25       Q.      (BY MR. PRICE)    Could you answer, please?

                                                   Page 67                                                      Page 69
 1   and you wanted a contact in Minnesota who turned out       1       A.    So, as you know, I'm claiming that I know
 2   to be initially Mr. Fong; correct?                         2   that they didn't occur, because I didn't do the
 3       A.    Correct. And just for the record, I              3   things that were stated in there, but I think what
 4   didn't know their location, whether they were in           4   you're saying is that, if somebody were to do those
 5   Minnesota or not, but I did know that Mr. Eric             5   things, that it would cause damage to them.
 6   Shuster had said that he knew Mr. Ivan Fong and had        6       Q.      Yes.
 7   a prior relationship with him. So I was very               7       A.      I agree with that statement.
 8   comfortable -- like I said, once I was aware of            8       Q.    Right. And so if this is the company
 9   Mr. Fang's background, I was very comfortable, you         9   that's located in Minnesota, it would probably do
10   know, in him reaching out on my behalf to request         10   damage to them in Minnesota, isn't that right?
11   assistance.                                               11               MR. SCHUPP:    Form and foundation to this
12       Q.    Were you aware at that time that corporate      12   witness.
13   offices for Minnesota Mining and Manufacturing were       13             THE WITNESS: So I couldn't answer that
14   in Minnesota?                                             14   question about Minnesota, whether damage is in
15       A.     I was not aware of that.                       15   Minnesota or not.
16       Q.     Did you --                                     16       Q.    (BY MR. PRICE) Well, I think we talked
17             MR.    SCHUPP: I thought their name was 3M.     17   about earlier, you had that little logo, that little
18             MR.    PRICE: It's the Minnesota part that's    18   legend on your emails about fraudulent documents.
19   the giveaway,    Mr. Schupp.                              19   And I think we agreed that, if somebody sent
20             MR.    SCHUPP: I don't think they use that      20   fraudulent material or made fraudulent statements to
21   anymore, Joe.                                             21   them that caused them injury, it would cause them
22       Q.     (BY MR. PRICE) Were you -- subsequently,       22   injury in Utah; correct?
23   did you become aware that Mr. Fong and Ms. Schaffer       23             MR. SCHUPP:      Objection.   That misstates
24   were located in Minnesota?                                24   his prior testimony.
25       A.     No.   Until the 3M lawsuit came out against    25       Q.      (BY MR. PRICE)    Am I correct on that, or



                                        U.S. Legal Support,                    Inc.
                                                 (312)        236-8352
              CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 7 of 12


MATTHEW STARSIAK                                                                                    July 27,      2020


                                                   Page 70                                                      Page 72
 1   can you correct me?                                      1   like, say if it was -- we were working a contract in
 2       A.    Well, what I would probably say is:            2   Puerto Rico and it occurred there, then that's where
 3             Depending on the project, where I was          3   we would-- I mean, to be honest, I would probably
 4   working the project -- in which country or which         4   just report it to the authorities and let the
 5   state -- that I would probably -- I don't know if it     5   authorities handle that, where they felt the
 6   would hurt Utah, but you know, unless I was working      6   jurisdiction was. I don't know if that's in my
 7   in Utah with that particular project and that was        7   ability to determine where it should be filed.
 8   where the government contract was.                       8       Q.    Well, I may come back to that. I want to
 9       Q.    The fact that you are located in Utah, and     9   move on a little further here.
10   somebody sends you fraudulent documents or makes        10             You said, for example, that you don't know
11   fraudulent statements to you in Utah, you would         11   -- you didn't know that 3M is located in Minnesota;
12   consider that to cause you injury in Utah?              12   correct?
13             MR. SCHUPP: Object to the form and            13       A.    Correct.
14   foundation. What kind of statements?                    14       Q.    And you didn't know that Ivan Fong and
15             MR. PRICE: Fraudulent statements.             15   Haley Schaffer were located in Minnesota?
16   Misrepresentations.                                     16             MR. SCHUPP: Are you representing they
17             MR. SCHUPP: In connection with what?          17   were in Minnesota when they received the emails?
18   It's too vague.                                         18             MR. PRICE: Yeah.
19       Q.     (BY MR. PRICE)   Can you answer, please?     19             MR. SCHUPP: Okay. Thank you.
20       A.    So, for instance, if I was in Puerto Rico,    20             THE WITNESS: I didn't know their
21   and somebody -- and we were doing the Puerto Rico       21   location, no. That is correct.
22   contract for FEMA, and somebody sent me a fraudulent    22       Q.     (BY MR. PRICE)   Did you receive emails
23   document, and I was in the office in Puerto Rico, I     23   from Ms. Schaffer?
24   would say it would have to originate in Puerto Rico     24       A.    I did.
25   but not Utah -- does that make sense? -- at least on    25       Q.    Did you ever look at the signature block

                                                   Page 71                                                      Page 73
 1   my point of view.                                        1   on her email?
 2       Q.    What if you were in Utah and they made         2       A.    If I did, I didn't look closely. You
 3   fraudulent statements or sent those fraudulent           3   mean, if I noticed there was an address on there?
 4   documents to you?                                        4       Q.    Yes.
 5       A.     You mean, if the project was in Utah?         5       A.    I didn't actually look at the address, no.
 6       Q.    Project was in Utah or somebody just sends     6       Q.    So you wouldn't know whether it said that
 7   you, with respect to the project, fraudulent             7   she was located in Minnesota or not; correct?
 8   documents or made fraudulent statements to you in        8       A.    That's correct.
 9   Utah?                                                    9       Q.    But if her email said that, that would be
10       A.    I would report it to the appropriate          10   something that you would have within your
11   authorities.                                            11   possession; correct?
12       Q.    But if they intended to hurt you, you         12       A.    That's correct. If her email said she was
13   would seek redress? You would probably sue them         13   located in Minnesota, then I would have that in my
14   from Utah, wouldn't you, if you could?                  14   possession. That is correct.
15             MR. SCHUPP: Objection. Improper               15       Q.    I'm just looking here to see one thing, if
16   hypothetical. It's vague. Ambiguous.                    16   you can hold on one second.
17                      (Phone ringing.)                     17             MR.    PRICE: Can we just quickly pull up
18             MR. SCHUPP: Sorry about that.                 18   the documents    that are in Tab 30?
19             MR. PRICE: Is that emphasis on the            19             MR.    SCHUPP: 3-0, Joe?
20   objection or what?                                      20             MR.    PRICE: 3-0.
21             THE WITNESS: So do you want me to answer      21             MR.    SCHUPP: Thank you.
22   that?                                                   22       Q.     (BY MR. PRICE) So that -- Mr. Starsiak,
23      Q.      (BY MR. PRICE)   I do.   I do.               23   can you see that document?
24       A.    So I would go back to whatever -- wherever    24       A.    What I see at the top of this document
25   the project was that I was working, that's where --     25   is "Understood. Will do."


                                         U.S. Legal Support,               Inc.
                                                 (312)     236-8352
              CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 8 of 12


MATTHEW STARSIAK                                                                                   July 27,         2020


                                                  Page 82                                                    Page 84
 1   Mr. Fong whether you could reference Mr. Fong's name    1   -- it wasn't communicated to me that I shouldn't
 2   when you contacted Mr. Motalebi?                        2   mention Mr. Ivan Fong's name or Ms. Haley Schaffer's
 3       A.     Yes, sir.                                    3   name or anybody's name. That's correct.
 4       Q.    And do you recall that Mr. Fong said, "No.    4       Q.    Does that include your cOllllllW'lications with
 5   It would be awkward; so I prefer that he not use my     5   Mr. Motalebi?
 6   name." Correct?                                         6       A.    That's the same, I guess. At no time did
 7       A.    Was I cc'd on that one? Was I cc'd on         7   I ever think it would have been bad or inappropriate
 8   that email?                                             8   to mention who I was talking to at 3M. I'm always
 9       Q.     No.                                          9   very open and honest with all my communications, and
10       A.    I don't -- yeah. If I wasn't cc'd on it,     10   so I try to be respectful of other people as well,
11   I probably didn't see that.                            11   and I'd hope they would be open and honest with me.
12       Q.    Are you aware that Mr. Shuster wrote         12             But at no time did I ever think I wasn't
13   Mr. Fong back and said, "I will do as you instruct"?   13   supposed to say their name, that that would be a bad
14       A.     I'm sorry. You're coming in a little bit    14   thing.
15   muffled.   It's, like, a little bit hazy.              15       Q.    Is it fair to say that you used Mr. Fong's
16              But could you say that one more time,       16   name quite freely in your negotiations and
17   please?                                                17   discussions with other people?
18       Q.     Yes.                                        18             MR. SCHUPP: Objection to the
19             Are you aware that, when Mr. Fong said, "I   19   characterization "frequently."
20   don't want him to use my name because it is            20             MR. PRICE: I think it was "freely. "
21   awkward," Mr. Shuster, on April 27th, wrote back to    21             MR. SCHUPP: Oh, I see. I misheard you,
22   Mr. Fong and said, "I will do as you instruct"?        22   Joe. I apologize.
23       A.     Did they cc me on that email?               23             MR. PRICE: Pick one. Either one works
24       Q.    No.   I think we determined he didn't cc     24   for me.
25   you on that.                                           25             THE WITNESS: So I wouldn't say that I

                                                 Page 83                                                     Page 85
 1       A.    So if -- so Eric didn't tell me these         1   used it freely. If somebody asked me a direct
 2   things. So if I wasn't cc'd on it, then I wouldn't      2   question and they asked me who I was speaking to at
 3   be aware of it.                                         3   3M on the legal side, I would be very open and
 4       Q.    Is it your testimony, sir, that at no time    4   honest of who I was speaking to. I wouldn't hide
 5   did you ever learn that Mr. Fong did not want you to    5   that. I wouldn't lie about it. I would be very
 6   use his name?                                           6   open and honest with them.
 7             MR. SCHUPP: Objection. It didn't say          7       Q.    (BY MR. PRICE) And would you use it
 8   that. It just said the name of one individual, Joe.     8   affirmatively? Even if somebody didn't ask you
 9   That's a mischaracterization of what it says.           9   about it, would you tell them, "I'm connected with
10             THE WITNESS: So, sir, could you              10   Ivan Fong and Hayley Schaffer at 3M"?
11       Q.     (BY MR. PRICE)   Did you   --               11       A.    If I felt it was appropriate for the
12       A.     Go ahead.                                   12   audience for whatever reason, then I might have said
13       Q.     I'm sorry.   Go ahead.                      13   that if I felt it was appropriate in that particular
14       A.    I was going to ask, sir, if you could        14   conversation.
15   repeat that question because I wasn't really sure of   15       Q.    Did you subsequently reach out to
16   what you were asking.                                  16   Mr. Motalebi?
17       Q.    Was it your understanding that you had the   17       A.    Yes, sir. Are you talking about the
18   authority to use Mr. Fong's name, and you thought      18   person that Mr. Ivan Fong had on that email, saying
19   this was your negotiation with distributors or         19   to reach out for help finding a distributor?
20   sellers?                                               20       Q.    Yes.
21       A.    That is correct. At no time did I think      21       A.    Yes, sir.
22   that there was a problem with being very open and      22       Q.    And what did you do in furtherance of
23   honest with people I'm talking to and telling them     23   reaching out? How did you go about it?
24   who I'm communicating with at 3M. I didn't think       24       A.    There's a number on that email, and I just
25   that would be an issue. There was never at any time    25   called that number.


                                           U.S. Legal Support,            Inc.
                                                (312)      236-8352
                  CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 9 of 12


MATTHEW STARSIAK                                                                                          July 27,       2020


                                                       Page 86                                                         Page 88
 1           Q.     What happen ed when you called that numbe r?      1   this case, respirators. So I don't know if you
 2           A.     It went to voice mail.                            2   would say he represented AMK. He was supposed to
 3       Q.    Did you determi ne that it was                         3   have represented 3M, which, my understanding now is
 4   Mr. Motalebi's voice mail?                                       4   that's not the case, but at the time, he was
 5       A.    I didn't -- I assumed it was his voice                 5   supposed to have been representing 3M and explaining
 6   mail, and I just left a voice mail. I just left a                6   the process and procedure, because he would say, "3M
 7   message. I figured --                                            7   wants you to do this. 3M wants you to do that.
 8           Q.     What was the message?    I'm sorry.               8   This is the price. This is the procedure. This is
 9       A.    I just identified myself, and I said, "If              9   how quickly you have to do it."
10   you could please call me back at your earliest                  10             And I would simply introduce the buyer to
11   convenience."                                                   11   Tim Dupler, and then Tim Dupler would explain that
12           Q.     Did he do so?                                    12   to the buyer or the government agency that were able
13           A.     No, sir.   I never received a call back.         13   to fill out the paperwork that Tim Dupler provided
14           Q.Did you understand what Mr. Motalebi's                14   them. So if that makes more sense?
15   position was?                                                   15       Q.    Did you authorize him to sign
16       A.    All I understood was that he was there to             16   correspondence as your authorized representative?
17   facilitate helping me find a 3M distributor at the              17       A.    So what Tim Dupler would do is, he would
18   request of Mr. Ivan Fong. That's all I understood.              18   say, "These are the documents that 3M needs you to
19   I didn't know anything personally about him.                    19   sign," or "These are the documents in this format
20       Q.    Now, after you had your voice mail -- left            20   that 3M needs," and he represented himself as
21   your voice mail with Mr. Motalebi -- were you told              21   working on behalf of 3M.
22   that was his name, by the way? Did Mr. Shuster tell             22             So I didn't authorize him to act on behalf
23   you to call Mr. Motalebi?                                       23   of AMK. What he was doing is he was acting on
24           A.     I don't think we pronounced it correctly.        24   behalf of 3M and explaining to AMK how the process
25                  He just said -- if he mentioned the name,        25   was supposed to work per 3M guidelines.

                                                          Page 87                                                      Page 89
 1   I don't remember, but I just remember we were                    1              So when he spoke, I was assuming, when he
 2   supposed to call that number for assistance.                     2   said, "3M wants you to do this, and 3M wants you to
 3       Q.    And after you called that numbe r for                  3   do that," that he is speaking for 3M and that he is
 4   assistance, you say you had no return; correct?           No     4   connected with 3M, and 3M knew what he was telling
 5   return?                                                          5   AMK to do.
 6           A.     Correct.                                          6       Q.    But you know today that's not correct;
 7           Q.     Did you have -- strike that.                      7   right?
 8                  Do you know what 3M Global USA is?                8       A.    I'm sorry? Say that again?
 9       A.    Do I know -- I'm just going to repeat your             9       Q.    You know, as you sit here today, that it's
10   question so I make sure I hear this correctly.                  10   not correct that Mr. Dupler was an authorized 3M
11             Do I know what 3M Local (sic) USA means?              11   representative; correct?
12           Q.     What it is?                                      12       A.    Well, once I received the lawsuit, the
13       A.         I don't know what 3M Local (sic) USA is, I       13   summons, and they said that -- then I assumed that
14   don't.                                                          14   much of what I'd been told, if not everything that I
15           Q.You had mentioned earlier, I think, that              15   was told, was not accurate, yes.
16   you had been dealing with Tim Dupler because you                16             And I brought Tim Dupler on with Hayley
17   believed him to be an authorized 3M distributor.                17   Schaffer and Kim Shafer, like we discussed, for that
18             Did I get that correctly?                             18   very reason. I wanted to determine if they were
19       A.    That's correct. He was referred to me as              19   correct long before any lawsuit came in.
20   an authorized 3M distributor.                                   20             So that was the whole point of me bringing
21       Q.    Is it also true that you considered                   21   them on with Ms. Hayley Schaffer -- so she could
22   Mr. Dupler to be an authorized representative of                22   help me verify that what they were saying was
23   AMK ?                                                           23   correct.
24       A.    Tim Dupler's role was to facilitate the               24             To answer your question, yes. Now I know,
25   buyers that had come to AMK for 3M products and, in             25   according to 3M, that they have no affiliation.


                                             U.S. Legal Support,                   Inc.
                                                      (312)         236-8352
          CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 10 of 12


MATTHEW STARSIAK                                                                                 July 27,       2020


                                                  Page 146                                                   Page 148
 1             Let' s work with this one . There' s three     1             MR. SCHUPP: He didn't say that, Joe, and
 2   others. Okay? We're talking about this one.              2   I think that's argumentative, but he can answer your
 3   Somebody needs to find the other three. Okay?            3   question.
 4   Please?                                                  4             THE WITNESS: So I just said I don't
 5             MS. MURPHY: One moment.                        5   recognize this document. And I'm not saying it's
 6             MR. PRICE: Okay. Let's go to the -- is         6   in, you know, in the hundreds of emails I probably
 7   this the top of the document? Okay. There we go.         7   sent up. I'm just saying I don't recognize this
 8                  (Exhibit No. 8 marked.)                   8   document, and I don't recognize who it's being sent
 9       Q.     (BY MR. PRICE) Do you see this,               9   to. So I didn't create this document, is what I'm
10   Mr. Starsiak?                                           10   saying.
11       A.    I do see this document. Yes, sir.             11       Q.    Could somebody at AMK working with you on
12       Q.    And it's on your letterhead; correct?         12   the respirator mask issues send out documents under
13       A.    No. This isn't my letterhead. It looks        13   your name or over your name?
14   like somebody has taken pieces of my letterhead and     14       A.    Well, I think we've seen that Tim Dupler
15   tried to create something, but I don't recognize        15   at times did that, saying that 3M needed this; so I
16   that logo or that -- whatever that is, like, two        16   guess it's possible that Tim Dupler did this, you
17   dots or something above it.                             17   know, with the justification that 3M required this.
18             So it looks like somebody created this but    18             But, like I said, I don't ever remember
19   not on my letterhead.                                   19   seeing this document. This is not familiar to me.
20             MR. PRICE: Could we scroll down further,      20   I don't even understand it. It looks like it's some
21   please?                                                 21   kind of a broker agreement sent to somebody for --
22             MR. SCHUPP: What's that Bates number?         22   to purchase -- I don't understand this document. I
23   It's kind of hidden on the -- because of where the      23   can't really see all of it. I see right now I'm on
24   video is showing up on my screen.                       24   the signature line. It just says Matthew Starsiak,
25             Can you tell the Bates numbers there, Joe?    25   CEO, AMK Energy Services, which is not how I usually

                                                 Page 147                                                     Page 149
 1             MS. MURPHY: Can you see Bates DEFS002152?      1   have my signature line.
 2             MR. SCHUPP: The -152 was blocked off.          2             But that's all I see. And "We look
 3             Thank you.                                     3   forward to the successful" -- let me move that
 4             MS. MURPHY: Okay. Should I keep                4   screen --
 5   scrolling, Joe?                                          5                       "We look forward to the
 6             MR. PRICE: Please.                             6                    successful conclusion of
 7             Hold on one second here. Back up to the        7                    this transaction. Please
 8   top.                                                     8                    sign and return the
 9        Q.    (BY MR. PRICE) Are you telling me, then,      9                    following acknowledgement of
10   sir, that this is not your letterhead either?           10                    this broker notice to be
11        A.   No, sir. This is not my letterhead, and I     11                    included as part of the
12   don't recall ever seeing this document.                 12                    closing procedures with The
13        Q.   Do you recall ever sending a document to      13                    3M Company."
14   Dorsey & Whitney in Minneapolis?                        14             So I don't know what this is. I'm sorry.
15        A.   I don't know who Dorsey & Whitney in          15       Q.    Can you scroll down to the bottom,
16   Minneapolis is.                                         16   Mr. Starsiak, and see the entire remainder of the
17             MR. PRICE: Can we scroll down further?        17   document? Hold it right there. Up a little bit
18        Q.   (BY MR. PRICE) You did not sign that          18   more. Do you recognize your name and Kim Shafer's
19   letter, sir, as it says at the bottom?                  19   name on there?
20        A.   No, sir. I don't see a signature on it.       20       A.    I do. There's my name, Kim Shafer's name,
21        Q.   You wouldn't see a signature on it if it      21   and there's an Ally, who was one of the brokers for
22   was sent to the Dorsey firm in Minneapolis.             22   Kim Shafer, that supposedly was working directly
23             These came out of your file. Can you          23   with 3M. And the fact that her name is on there --
24   explain how these would be in your file and if they     24   I don't know why her last name is not on there,
25   were fraudulently altered?                              25   though. That looks kind of weird. But she was one


                                     U.S. Legal Support,                 Inc.
                                               (312)    236-8352
              CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 11 of 12


MATTHEW STARSIAK                                                                                              July 27,      2020

                                                      Page 178                                                    Page 180
     1   correctly.     Let's just put it like that.               1       Q.    Did you have any other contacts with any
     2                MR. SCHUPP: You mean transcribed.            2   other businesses similar to the contact you had with
     3                THE WITNESS: Transcribed. Correct.           3   Stars when you were --
     4       Q.    (BY MR. PRICE) Is this incorrect? Is it         4       A.       I'm sorry.    Go ahead.
     5   incorrect that these men were told that you were the      5       Q.       -- when you were attempting to broker
     6   second-largest contractor for FEMA ?                      6   masks?
     7       A.    Oh, I'm not saying that's incorrect. I'm        7       A.    So this Star Group actually came in
     8   saying that there's certain things that were              8   through Mark Wright. It didn't come in through me;
     9   incorrect.                                                9   so the --
 10                 But, yes, we were told we were the            10       Q.       Did any other groups come in?
11       second-largest contractor for FEMA. That's correct.      11                I'm sorry.
12           Q.    But at the time in May of 2020, you hadn't     12       A.    I'm sorry.
13       done any work for FEMA for three years, isn't that       13             So I was going to say the two groups that
14       right?                                                   14   I had that came in through me were William
15           A.    Correct. But that's why it says we were        15   Kiriakopoulos and Antonella Commatteo. They both
16       the second largest. Not that we are, but we were.        16   had multiple first responders and government groups
17                 And I think that's one of the things--         17   that wanted to purchase, and they submitted their
18       like, in the thing that -- "we' re the second- largest   18   documentation directly to the groups with Kim Shafer
19       contractor" is actually "we were the second-largest      19   and Tim Dupler that they said needed to receive the
20       contractor for FEMA."                                    20   documentation.
21                 But that's usually the way it's stated.        21       Q.    And were they ever able to obtain masks
22                 Whether it's stated like that correctly        22   with your assistance?
23       here or not, I can't say, but usually it's "we           23       A.    I never saw a single transaction completed
24       were," not "we' re."                                     24   during that entire month, month and a week, or
25           Q.    Do you recall when Mr. Heist and his           25   whatever that was.

                                                      Page 179                                                         Page 181
 1       colleagues were asking you to verify your                 1       Q.       Did Mr. Wright have an AMK address?
 2       relationship with 3M?                                     2       A.    He requested an AMK email for he and Mica
 3           A.    That's correct.   I do remember them            3   Xavier, his employee, and I gave them one at the
 4       stating that.                                             4   beginning of May.
 5           Q.    And did you ever provide any verification       5       Q.       When was the last time you saw Mark
 6       to them of your relationship with 3M?                     6   Wright?
 7           A.    Well, what I did is, I explained my             7       A.       When was the last time I saw Mark Wright?
 8       relationship is that we were working with                 8       Q.       Yes.
 9       distributors. I said we were working with six             9       A.    I've actually never seen Mark Wright.
10       different distributors.                                  10   I've actually never met him in person.
11           Q.    Did you tell them that you have Ivan Fong      11       Q.       Did you ever see Mica Xavier?
12       that you go to regularly, the lead senior counsel,       12       A.    I never saw Mica Xavier either.       It's only
13       and he gave you to Ms. Schaffer?                         13   by phone that I know them.
14           A.    Yes.                                           14       Q.       When was the last time you talked to Mark
15           Q.    Do you recall that?                            15   Wright?
16           A.    They asked me who I was working with at        16       A.    Oh, I don't know. Maybe a week ago.         I'd
17       3M, and I was very up front and honest with them         17   have to look up on my calls, but ...
18       that I worked with -- or at least was in contact         18       Q.       I can't tell if that's something you're
19       with Mr. Ivan Fong and Ms. Haley Schaffer. Correct.      19   doing now.
20           Q.    Did you ever talk to Ivan Fong in all of       20       A.       No.    I said I'd have to look it up.
21       those transactions or attempt to send a direct           21       Q.       I'm sorry. I can't tell.
22       email?                                                   22                Are you doing something, Mr. Starsiak?
23           A.    Yes. I did send Mr. Ivan Fong a direct         23       A.    I'm just saying --
24       email. I don't know how many, but I remember I did       24             MR. SCHUPP: He's waiting for the next
25       send him a direct email.                                 25   question, Joe.


                                           U.S. Legal Support,                   Inc.
                                                     (312)     236-8352
             CASE 0:20-cv-01314-SRN-DTS Doc. 48-1 Filed 08/10/20 Page 12 of 12


MATTHEW STARSIAK                                                                                      July 27,        2020


                                               Page 186                                                          Page 188
 1             MR. SCHUPP: The joke is we never stopped          1    moneys, and if AMK received moneys, which was not up
 2   hearing, Joe.                                               2    to us, we might have received money or we might not
 3             MR. PRICE: All right. But you can hear            3    have. If we didn't, that wasn't a problem because
 4   me okay? Perfect. All right.                                4    we weren't there for the money. We were there to
 5       Q,    (BY MR. PRICE) Mr. Starsiak, was Tim              5    help these hospitals and these government agencies
 6   Dupler ever a consultant of AMK?                             6   receive the masks that they needed or the
 7       A.    No. Tim Dupler was never a consultant for          7   respirators that they were requesting, and we were
 8   AMK. He was never paid, never consulted. He was              8   just trying to help facilitate that process.
 9   supposed to be the 3M distributor rep, or whatever           9             But if AMK would have received any moneys,
10   you want to call him.                                       10   then AMK, what it usually does with its projects is
11       Q.    And you never paid him anything for what          11   just put them into a charity or a humanitarian
12   he did for AMK?                                             12   project.
13       A.    No. I never paid him anything, and I              13             So AMK is a humanitarian company. It's
14   don't believe he ever did anything for AMK. There           14   designed just to help during disaster relief
15   was not a single transaction that I ever saw or came        15   operations and humanitarian needs.
16   to fruition. AMK has never received any money               16       Q.    (BY MR. PRICE) Do you know what factors
17   whatsoever, and so there was nothing to pay him for.        17   3M would have considered as determining whether AMK
18             He was supposed to get a commission -= or         18   would have received anything from a deal had it been
19   a percentage of the commission if it came in from           19   consummated?
20   3M, but he never produced anything. He never                20       A.    No. He was very vague on that. He and
21   received a dime from AMK, and AMK never received a          21   Kim Shafer were very vague. They just said 3M would
22   dime from 3M or anybody else.                               22   evaluate all the parties involved, and then they
23       Q.    Would you agree with me that, if                  23   would decide what part or what role parties played
24   Mr. Dupler had successfully helped broker these             24   and how much of the 10 percent commission they would
25   deals, AMK would have benefited financially from            25   receive; so it wasn't very clear.

                                                      Page 187                                                   Page 189
 1   that?                                                        1             And it wasn't very important to me at the
 2       A.    I'm sorry? Say that one more time? That            2   time. That really wasn't the point of the whole
 3   last part? AMK would have?                                   3   process to me.
 4       Q.    Financially benefited from that if                 4       Q.    With respect to the 10 percent commission,
 5   Mr. Dupler had been successful in helping broker             5   did you or AMK have any sort of agreement with
 6   these deals?                                                 6   people like Kim Shafer and Tim Dupler as to how any
 7       A.    So how it was explained to me is that 3M           7   commission which was received would be divided?
 8   would decide who received money, and AMK might not           8       A.    So that was very vague as well, and it
 9   have received money at all. And it wasn't really             9   changed depending on who the group was that was
10   the purpose of AMK to receive money on this. It was         10   supplying it. So it was very vague.
11   to help the hospitals and the different groups that         11             So I can't say -- they would throw out
12   needed masks to receive masks. Whether or not AMK           12   numbers, but then they would change the numbers, and
13   received any money wasn't the point. In all of              13   it was very vague.
14   AMK's projects, the moneys are earmarked for                14       Q.    Do I understand that AMK is not for
15   humanitarian projects. So even if AMK did receive           15   profit, not a for-profit business?
16   money, it would have gone into a charity or a               16       A.    So --
17   humanitarian project.                                       17             MR. SCHUPP:   Objection.   Misstates what he
18       Q.    Are you saying that none of the activities        18   said.
19   that AMK conducted with respect to the masks would          19             THE WITNESS: So yeah. That wasn't what I
20   have resulted in any income to AMK?                         20   said. What I said was we take the profits, and we
21                MR. SCHUPP:   Objection.    Misstates his      21   put them towards humanitarian projects, or we put
22   testimony.                                                  22   them towards charities.
23             You can tell him again.                           23             A good example:
24             THE WITNESS: So what I'm saying is we             24             Before this project, I was working on the
25   were told that 3M would decide who received what            25   Service-Disabled Veteran Treatment Center that was a


                                             U.S. Legal Support,               Inc.
                                                     (312)    236-8352
